THE THIRTEENTH COURT OF APPEALS

                                    13-15-00016-CV


                        Refugio Independent School District
                                          v.
  Ram-Bro Contracting, Inc., Professional Services Industries, Inc., and D. S. A., Inc.


                                   On Appeal from the
                     24th District Court of Calhoun County, Texas
                             Trial Cause No. 14-09-2274


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



July 2, 2015